DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 01 September 2022 in response to the non-final office action mailed on 06 June 2022 has been considered.  Claim(s) 18, 23, 49, 52, and 59-61 is/are pending.  Claim(s) 1-17, 19-22, 24-48, 50, 51, and 53-58 has/have been canceled.  Claim(s) 59-61 has/have been added.  Claim(s) 18, 23, 49, 52, and 59-61 has/have been examined in this action.

Claim Objections
Claim 59 is objected to because of the following informalities:  
Regarding claim 59, line 3, “chords’” appears it should read –chords;--
Regarding claim 59, line 6, it seems that “depth” would be better recited as the –height— of the at least one crosswise opening. Depth would typically be the measurement from front to back of the opening and may cause confusion while interpreting the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 23, 49, and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, lines 3, 5, and 19, the claim recites “at least one finger groove” and then further recites “said plurality of pairs of elongated web members extend from the finger groove” which has been interpreted as all web members extending from a single finger groove. Claim 18, line 19 goes on to negatively state that the web members are “without a mutual structural joint”. It appears that all web members being located along a single finger groove would be interpreted as having a mutual structural joint.
Regarding claim 18, lines 14-15, the recitation “with at least one finger” renders the claim indefinite because it is unclear if the “at least one finger” is the same as the “at least one finger” recited in lines 3-4. Is the “at least one finger” of the end cut, different from the previously recited finger?
Regarding claim 18, line 16, it is unclear what “a joist” is referring to. This is the only time a “joist” is referenced, but the claim is directed to a truss.
Regarding claim 18, lines 18-19, it is unclear what is meant by “without spacer blocks”. A spacer block is not defined and therefore a spacer block can basically be interpreted as any part of the structure.
Regarding claim 18, line 21, it is unclear if the recitation “a mortise finger routing” is the same or different than the finger groove previously claimed. Without better defining what a mortise finger routing, it is unclear as to exactly what is being claimed. As recited, the mortise finger routing is being interpreted as a routing for a finger within the bottom chord.
Regarding claim 23, line 5, the recitation “one web” renders the claim indefinite because it is unclear if this is referring to one of the elongated webs of claim 18 or another reinforcing web of claim 23.
Claim 52 recites the limitation "said second elongated web member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 52, line 6, it is unclear what “at least one finger with a groove in the bottom chord” actually means. How does the second cut have at least one finger on the web member but also a groove located in the bottom chord?
Regarding claim 52, lines 9-10, the claim recites that “the finger groove” includes the first and second elongated web members only” but claim 18 recites that the “plurality of pairs of elongated web members extend from the finger groove”; therefore it is unclear how both recitations can be true.
Since it appears the claims have contradicting recitations leading to unclear interpretations, specifically with “the finger groove” being shared by all elongated web members, but without mutual joints, and only first and second members located within the groove, prior art could not be applied to the claims.

Allowable Subject Matter
Claims 59-61 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of rejection under 112 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635